Howell, J.
A motion is made to dismiss this appeal on the ground that there is nothing in the record showing that the matter in dispute exceeds five hundred dollars.
By reference to the record we find that, in obtaining an injunction against the sale of the schooner claimed by him, the third opponent gave a bond for $1200; that afterwards he had said schooner released on giving a bond for $1000; that about the time of the seizure one of *297the witnesses offered the defendant $1000 for it ; and that it was then estimated by the defendant at $2000. The appeal bond given by the plaintiff and appellant is for $1000.
From these facts and figures we think it abundantly shown that the matter in dispute (the schooner) exceeds five hundred dollars in value.
It is therefore ordered that the motion to dismiss be overruled with costs.